This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0217

                                     Alysa Zimmerle,
                                        Appellant,

                                             vs.

                                    X-Pole USA, LLC,
                                       Respondent.

                                    Filed July 25, 2016
                                         Affirmed
                                    Toussaint, Judge

                            Washington County District Court
                               File No. 82-CV-15-5582

Dean M. Salita, Brabbit & Salita, P.A., Minneapolis, Minnesota (for appellant)

X-Pole USA, LLC, North Hollywood, California (respondent)

         Considered and decided by Cleary, Chief Judge; Connolly, Judge; and Toussaint,

Judge.

                         UNPUBLISHED OPINION

TOUSSAINT, Judge

         Appellant Alysa Zimmerle challenges the district court’s order dismissing her

lawsuit under Minn. R. Civ. P. 5.04(a) for failing to file the action with the district court



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
within one year after serving respondent X-Pole USA LLC. Appellant argues that rule

5.04(a) does not apply when a defendant is in default. Because rule 5.04(a) does not

provide an exception for cases in which a defendant is in default, we affirm.

                                     DECISION

       Appellant argues that Minn. R. Civ. P. 5.04(a) does not apply to cases in which a

defendant is in default. Appellate courts interpret the Minnesota Rules of Civil Procedure

de novo.    Walsh v. U.S. Bank, N.A., 851 N.W.2d 598, 601 (Minn. 2014). “When

interpreting a rule, [appellate courts] look first to the plain language of the rule and its

purpose.” Id. “Where the language is plain and unambiguous, that plain language must be

followed.” Id. (quotation omitted). “Ambiguity exists only if the language of a rule is

subject to more than one reasonable interpretation.” Id.

       Minn. R. Civ. P. 5.04(a) states:

                      Deadline for Filing Action. Any action that is not filed
              with the court within one year of commencement against any
              party is deemed dismissed with prejudice against all parties
              unless the parties within that year sign a stipulation to extend
              the filing period. This paragraph does not apply to family cases
              governed by rules 301 to 378 of the General Rules of Practice
              for the District Courts.

       Appellant does not identify any ambiguities. Under the plain language of the rule,

an action that is not filed with the district court within one year of commencement of the

action is deemed dismissed with prejudice unless the parties have signed a stipulation to

extend the filing period. The rule does not provide an exception for cases in which a

defendant is in default. Because appellant did not file the action within one year of serving




                                             2
respondent, and the parties did not sign a stipulation to extend the filing period, the district

court did not err in dismissing the case under rule 5.04(a).1

       Affirmed.




1
  Appellant urges this court to apply “the spirit” of Minn. R. Civ. P. 60.02 and cites two
cases addressing the application of rule 60.02 after dismissal under rule 5.04(a). By order
of a special term panel, this court has already ruled that “[b]ecause appellant has not filed a
motion for relief under Minn. R. Civ. P. 60.02 [in district court], the application of rule 60.02
is not before us in this appeal.”

                                               3